Citation Nr: 0924495	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  98-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.

(The issue of entitlement to service connection for left 
retrocalcaneal bursitis is the subject of a separate decision 
of the Board.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

In December 2005, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in 
November 2002 and May 2006 when the Board remanded the case 
for further action by the originating agency.  The case has 
been returned to the Board for further appellate action.

While the case was in remand status, the Appeals Management 
Center (AMC) granted entitlement to service connection for 
bronchial asthma and pharyngitis with an initial evaluation 
of 10 percent assigned, effective March 28, 1997.  As this 
constitutes a complete grant of the disabilities on appeal, 
these claims are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2006 remand, the Board ordered that the Veteran 
should be provided a VA examination to determine the nature 
and etiology of any currently present psychiatric disorder.  
While the Veteran was provided a VA psychiatric examination 
in September 2006, the examination focused on whether the 
Veteran met the criteria for a diagnosis of post traumatic 
stress disorder (PTSD) and did not provide an opinion as to 
whether the Veteran's diagnosed depression and generalized 
anxiety disorder were etiologically related to service.  Cf. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for 
benefits based on PTSD encompassed benefits based on other 
psychiatric disabilities).  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Therefore, upon remand, the Veteran should be provided an 
additional VA psychiatric examination and the examiner should 
be asked to provide an opinion with respect to the etiology 
of the Veteran's diagnosed psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The examiner 
should review the claims folders and note 
such review in the examination report or 
in an addendum to the report.  

After examining the Veteran and reviewing 
the claims folders, the examiner should 
determine whether any currently diagnosed 
psychiatric disorders are at least as 
likely as not (50 percent or greater 
probability)  etiologically related to 
the Veteran's active duty service, 
including her May 1987 report of anxiety.  

The rationale for any opinions should 
also be provided.  The Court has held 
that veterans are competent to report 
symptoms and injuries during service, and 
examiners are required to take such 
reports into account.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




